                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON


ERIC COTHRELL,                                  Civil Action No.: 3:15-CV-00775-HZ

        Plaintiff,                              ORDER AWARDING ATTORNEY FEES
                                                PER 28 USC 2412(d)
   v.

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration,

        Defendant.




        It is hereby ORDERED that pursuant to the Equal Access to Justice Act, 28 USC

2412, an attorney fee in the amount of $14,180.66 is awarded to plaintiff. It is ordered

that the attorney fee will be paid to plaintiff's attorney, dependent upon verification that

plaintiff has no debt which qualifies for offset against the awarded fees, pursuant to the

Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If

plaintiff has no such debt, then the check shall be made payable to plaintiff's attorney,

George J. Wall, and mailed to plaintiff's attorney's mailing address at: 825 NE 20th

Page 1 - ORDER AWARDING ATTORNEY FEES PER 28                                 George J. Wall
USC 2412(d))                                                                Attorney at Law
                                                                 825 NE 20th Avenue, Suite 330
                                                                         Portland, OR 97232
                                                                          Tel: 503-236-0068
                                                                         Fax: 503-236-0028
Avenue, Suite 330, Portland OR 97232. If plaintiff has such debt, then the check for

any remaining funds after offset of the debt shall be made payable to plaintiff’s counsel

and mailed to plaintiff’s attorney's mailing address stated above.

      IT IS SO ORDERED.

       Dated: December 7, 2018


                                  Marco A. Hernandez
                                  US District Court Judge


Proposed Order Submitted December 6, 2018

/s/ George Wall

George J. Wall, OSB #934515
gwall@eastpdxlaw.com
Phone No.: 503-236-0068
Fax No.: 503-236-0028




Page 2 - ORDER AWARDING ATTORNEY FEES PER 28                               George J. Wall
USC 2412(d))                                                              Attorney at Law
                                                               825 NE 20th Avenue, Suite 330
                                                                       Portland, OR 97232
                                                                        Tel: 503-236-0068
                                                                       Fax: 503-236-0028
